DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application filed on 9/8/2022.
The Amendment filed 9/8/2022 has been entered.
Claim 5 is cancelled. Claims 12-18 are new. Claims 1, 2, 4, 6, 7, and 9-11 are amended.
Claims 1-4 and 6-18 are currently pending and have been examined. 
This action is made FINAL.

Response to Arguments
Regarding the applicant’s response, see page 15, the applicant's amendment to the title does not overcome the objection provided in the office action mailed 6/8/2022. The new title, “ROBOT, METHOD OF CONTROLLING ROBOT, METHOD MANUFACTURING PRODUCT, AND RECORDING MEDIUM WITH CONTROLLED DRIVING SOURCES FOR MOVING A FIRST WORKPIECE RELATIVE TO A SECOND WORKPIECE,” remains very broad and is non-descriptive of the inventive concept or purpose of the invention within the field of robotics.  See the objection provided below.
The amendment to claim 11 overcomes the claim objection provided in the office action mailed 6/8/2022.
Applicant's arguments, see pages 15-16, with respect to the 112(f) interpretation have been fully considered but they are not persuasive. Applicant argues that “in order to generate torque, transmit rotation, and be rotated, the driving sources, transmission portions, and the output portion must necessarily have structural aspects not be purely functional. Thus, one of ordinary skill in the art would view the terms cited in the Office Action as being structures.” The examiner agrees that there must be structural aspects to the driving sources, transmission portions, and output portion, however, the claims use functional language to describe the terms without describing the physical structure. The terms source and portion are generic placeholders. The functional language including the words, driving, transmission, output, and any further description of function provided does not provide the structure to perform the functions. One of ordinary skill in the art would not be able to describe the physical structure of the driving sources, transmission portions, and the output portion based solely on the claim language. The examiner maintains the 112(f) invocation and interprets the terms in light of the specification. See the claim interpretation section provided below.
Applicant’s arguments, see pages 16-18, with respect to the prior art not teaching the amended independent claims have been fully considered and are persuasive.  The examiner found support for these amendments in [0083-0090] and fig. 10 of the original disclosure. Tsai does teach a difference in torque generated by two of the motors (see at least [0051]), however this would be in the first process. Tsai also does not teach the difference depending on whether a workpiece is moving or is in contact with another workpiece. Therefore, the prior art rejections of claims 1, 9, and 10 have been withdrawn.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The current title “ROBOT, METHOD OF CONTROLLING ROBOT, METHOD MANUFACTURING PRODUCT, AND RECORDING MEDIUM WITH CONTROLLED DRIVING SOURCES FOR MOVING A FIRST WORKPIECE RELATIVE TO A SECOND WORKPIECE,” remains very broad and is non-descriptive of the inventive concept or purpose of the invention within the field of robotics. For example, a more descriptive title could mention the separate moving and positioning modes and/or removing backlash for a robot joint.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: First driving source and second driving source in claims 1-2, 9-14, and 16-18; Output portion in claims 1-2, 4, and 7-15; First transmission portion and second transmission portion in claim 2; Control portion in claim 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. [0098] of the specification describes the driving source as a motor or an artificial muscle. [0027] of the specification describes the output portion as a gear and output shaft linked with a robotic link or hand. [0031] of the specification describes the transmission portion as a number of gears and optionally a number of friction wheels. At least [0033-0034], [0042], and [0099] of the specification describes the control portion as a computer or multiple computers.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 12, 13, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10, 12, and 13 recites the limitation "the second process.”  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the second process is interpreted the same way as in claims 1 and 9. Additionally, claims 10 and 13 recite this second process without having a ‘first’ process.
Claim 12 also recites the limitation "the first process.”  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the first process is interpreted the same way as in claims 1 and 9.
Claim 17 recites the limitation "the control portion.”  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the control portion is interpreted to be the same thing as the control device in claim 1.

Allowable Subject Matter
Claims 1-4 and 6-9, 11, 14-16 and 18  are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The relevant prior art evaluated separately and in combination, do not disclose the entirety of the limitations of the independent claims 1, 9-13 since the difference in driving torques in the second process executed to move a first workpiece as disclosed by the applicant is not taught. The closest prior art found is Tsai (US 20140107837 A1) as it discloses a robot joint controlled by a first process where driving torques oppose each other to eliminate backlash and a second process where the driving torques are applied in the same direction and would effectively allow backlash. Tsai teaches a difference in torque generated by two of the motors (see at least [0051]), however this would be what is interpreted as the first process since the driving torques would oppose each other to eliminate backlash of the output portion. Tsai does not teach the amended subject matter and does not disclose all of the claim limitations of any of the claims on its own or in combination with other relevant art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karston G Evans whose telephone number is (571)272-8480. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571)270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.G.E./Examiner, Art Unit 3664                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664